Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





AMENDED AND RESTATED SUPPLY AGREEMENT
This AMENDED AND RESTATED SUPPLY AGREEMENT (this “Agreement”) is effective as of
January 1, 2014, between Baker Hughes Oilfield Operations, Inc., a California
corporation with its principal place of business at 2929 Allen Parkway, Houston,
Texas 77019, and its Affiliates (as defined below) (“Baker”), and Hi-Crush
Operating LLC, a Delaware limited liability company with its principal place of
business at Three Riverway, Suite 1550, Houston, Texas 77056 (“Supplier”).
RECITALS:
1.
Baker and Supplier are parties to that certain Supply Agreement, effective as of
May 1, 2012, as amended by that certain First Amendment to Supply Agreement,
effective as of May 1, 2012 (as amended, the “Original Agreement”);



2.
Baker and Supplier desire to amend and restate in its entirety the Original
Agreement as set forth in this Agreement;



3.
Baker and its Affiliates carry on the business of the design, manufacture and
supply of goods and services in the Oilfield Business as defined below;



4.
Supplier is able to supply certain goods for Baker;



5.
Baker requires high quality sand for use as a proppant in providing certain of
its hydraulic fracturing and oilfield services;



6.
Supplier desires to sell such sand and is able to provide the proppant to Baker;



7.
Baker desires to purchase Northern White frac sand from Supplier under the terms
and conditions set forth in this Agreement; and



8.
Supplier is willing to undertake the supply of the products for Baker and its
Affiliates under the terms of this Agreement.



AGREEMENT
In consideration of the premises and the respective covenants and agreements
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the Parties hereto agree as follows:
1.
Definitions



1.1
In addition to terms defined elsewhere in this Agreement, the following terms
shall have the following meanings unless the context otherwise requires:



(a)
Affiliate or affiliate in relation to either Party means any corporation,
limited liability company, partnership, proprietorship, joint venture or other
entity directly or indirectly controlled by, controlling, or under common
control with that Party. With respect to Supplier, Affiliate shall mean


pg. 1

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





and include Hi-Crush Proppants LLC and its subsidiary entities (other than
Supplier). With respect to Baker entities, it shall include any U.S. and
international entities.


(b)
Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks in Houston, Texas are authorized or required by law to close.



(c)
Contract Year means a period of twelve (12) calendar months starting on the
Effective Date, and each successive period of twelve (12) calendar months
occurring immediately thereafter.



(d)
Effective Date means the date written at the beginning of this Agreement.



(e)
Force Majeure means in relation to either Party, any circumstances beyond the
reasonable control of that Party, including war (whether declared or
undeclared), acts of God, including fire, flood, storms and earthquakes,
embargoes, riot, civil disturbance, insurrection, sabotage, and events or
occurrences adversely impacting Supplier’s facility, but excluding (i) economic
downturns, (ii) recessions, (iii) depressions, and (iv) strikes, lock-outs or
other similar acts of the Party’s employees.



(f)
Oilfield Business as used herein means the fields of exploration, recovery and
production of minerals, gases, solid materials, fluids, water, oil, gas, and
geothermal and such exploration, recovery and production includes,without
limitation, exploration, drilling, production, reinjection, characterization,
seismic modeling and data, extraction, treatment, storage, and transportation of
each of such minerals, gases, solid materials, fluids, water, oil, gas and
geothermal and any and all associated equipment, products and services, well
site treatment, pipelines, offshore platforms, and fluid waste disposal. For
purposes of clarification, the refining of oil and gas, and the storage and
transportation of refined oil and gas, shall be excluded from the foregoing
definition.



(g)
Person or person means any entity, including any partnership, corporation,
limited liability company or governmental entity, and any natural person.



(h)
Product(s) means generally, whether singular or plural, Northern White grade ***
and *** frac sand that meets the Specifications, or any other Northern White
frac sand that is sold by Supplier to Baker hereunder.



(i)
Purchase Order means the documents by which Baker orders Product from Supplier.
For clarification, the Parties are free to issue/accept Purchase Orders in
various formats, including purchase orders, emails and other communications
between the Parties, which shall be hereafter referred to as Purchase Order
regardless of format. Each Purchase Order shall be subject to the Parties’
agreement as specified in the Purchase Order and all terms and provisions of
this Agreement. No terms of a Purchase Order, Internet site, order confirmation
or other writing shall have the effect of modifying this Agreement unless
reduced to writing and signed by both parties.

(j)
Quality Standard means a manufacturing standard that conforms to ISO 13503‑2,
Proppant Specifications, and will be accompanied by appropriate supporting
documentation, as outlined in Exhibit A, attached hereto and incorporated herein
for all purposes.



(k)
Specifications means the specifications for the Products as set forth in Exhibit
A to this Agreement.


pg. 2

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





(l)
Supplier or Baker means, for the purposes of Article 9 as follows: “Supplier”
shall include Supplier and Supplier’s parent, subsidiary or affiliated entities,
and their respective officers, directors, employees, or any or all of such
parties. “Baker” shall include Baker, its parent, subsidiary or affiliated
entities, and their respective officers, directors, employees, or any or all of
such parties.



(m)
Term means the period commencing on the Effective Date of this Agreement and
ending when this Agreement is terminated or expires in accordance with the
provisions of Article 8.



(n)
Year means a twelve-month period.



(o)
*** Premium Frac Sand means Northern White grade *** frac sand that meets the
Specifications.



(p)
*** Premium Frac Sand means Northern White grade *** frac sand that meets the
Specifications.



1.1
General Terms. As used in this Agreement, unless expressly stated otherwise,
references to (a) “including” mean “including, without limitation”; (b) “or”
mean “either or both”; (c) a “party” or “Party” means Baker or Supplier, as the
context may require, and “parties ” or “Parties” means Baker and Supplier and
(d) “day” or “days” means calendar days unless specified as a “Business Day.”
Unless otherwise specified, all references in this Agreement to Articles or
Sections are deemed references to the corresponding Articles or Sections in this
Agreement.



2.     Production and Supply of the Products


2.1     Commencement of Production/Minimum Supply.


(a)
During the Term, Supplier is obligated to sell and Baker is obligated to buy a
minimum annual volume of *** tons of Product each Contract Year (the “Minimum
Annual Purchase Requirement”) of which (i) between *** tons and *** tons of
Product shall consist of *** Premium Frac Sand and (ii) the remaining tons of
Product shall consist of *** Premium Frac Sand. Notwithstanding the foregoing,
subject to agreement of Baker and Supplier on all applicable terms (including,
without limitation, price and volume), Supplier may sell to Baker, and Baker may
buy from Supplier, additional Product that is not *** Premium Frac Sand or ***
Premium Frac Sand (“Additional Product”). Any tons of Additional Product
purchased under this Section 2.1(a) shall be applied to the Minimum Annual
Purchase Requirement for the applicable Contract Year and the Monthly Minimum
Supply Requirement for the applicable calendar month as if *** of such
Additional Product was *** Premium Frac Sand and the other *** of such
Additional Product was *** Premium Frac Sand.



(b)
Supplier shall be under no obligation to supply or sell Product in excess of (A)
the Minimum Annual Purchase Requirement during any Contract Year or (B) the
Monthly Maximum Supply Availability during any calendar month. In the event that
(i) Baker has provided Purchase Orders during the Contract Year for the Minimum
Annual Purchase Requirement and such Purchase Orders have been in compliance
with Section 2.1(c) and (ii) Supplier fails to supply to Baker the Minimum
Annual Purchase Requirement during any Contract Year (a “Supply Shortfall”),
Supplier shall have *** months after the end of such Contract Year to, as the
sole and exclusive remedy for such Supply Shortfall, either (i) tender the
Supply Shortfall, including by supplying Product from one or more


pg. 3

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





third parties in accordance with Section 2.11, or (ii) pay to Baker within ***
months of the end of the Contract Year, as liquidated damages and not as a
penalty, an amount equal to the amount of the Supply Shortfall (expressed in
tons) multiplied by $***. It will be Supplier’s sole discretion as to which
option is utilized.


(c)
The “Monthly Maximum Supply Availability” during the Term for each calendar
month is *** tons. Supplier will not be obligated to fulfill orders that exceed
the Monthly Maximum Supply Availability for a specific calendar month. The
“Monthly Minimum Supply Requirement” during the Term for each calendar month is
*** tons. Supplier is obligated to sell and Baker is obligated to buy the
Monthly Minimum Supply Requirement each calendar month. Additionally, no more
than *** percent (***%) of the Monthly Maximum Supply Availability in any given
calendar month shall be *** Premium Frac Sand and no less than *** percent
(***%) of the Monthly Minimum Supply Requirement (as may be adjusted pursuant to
the last sentence of Section 2.1(a)) in any given calendar month shall be ***
Premium Frac Sand.



2.2    Price


(a)
From the Effective Date through the end of the *** (***th) month after the
Effective Date (the “Initial Pricing Period”), pricing will be fixed at (i)
$***/short ton of *** Premium Frac Sand for contracted volumes as well as any
additional *** Premium Frac Sand that becomes available for purchase by Baker
and (ii) $***/short ton of *** Premium Frac Sand for contracted volumes as well
as any additional *** Premium Frac Sand that becomes available for purchase by
Baker.



(b)
At the end of the Initial Pricing Period, the pricing for each short ton of ***
Premium Frac Sand and *** Premium Frac Sand, as applicable, shall be ***.



2.3
Baker Minimum Purchase Requirement. During the Term, Baker shall be required to
take and, in accordance with Section 3.1, pay for a minimum aggregate number of
tons of Product during (a) each Contract Year equal to the Minimum Annual
Purchase Requirement and (b) each calendar month equal to the Monthly Minimum
Supply Requirement, in all cases in compliance with Sections 2.1(a) and (c);
provided, however, that if, due solely to Force Majeure or the unavailability of
rail cars in the market, Baker is unable to take delivery of Products as
contemplated hereunder for a period of time during a Contract Year, Baker shall
not be deemed to be in breach of this Agreement as a result of such failure so
long as Baker is using best efforts to obtain rail cars and minimize the period
of time during which Baker is unable to take delivery of Products; provided,
further, however, that nothing in this sentence shall be construed to relieve
Baker of its obligations to make payments under this Agreement (including the
obligation to make any Makewhole Payments as contemplated in Section 2.5).



2.4
During the Term of this Agreement, the Minimum Annual Purchase Requirement shall
be ordered by Baker in installments of not less than the Monthly Minimum Supply
Requirement of Product per calendar month, and not more than the Monthly Maximum
Supply Availability, and in all cases in compliance with Section 2.1(c). In the
event that Baker fails to purchase one twelfth (1/12) of the Minimum Annual
Purchase Requirement of Product from Supplier during any particular calendar
month in which Supplier was ready, willing and able to deliver the Monthly
Maximum Supply


pg. 4

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





Availability, then the “Purchase Shortfall” shall be the amount by which one
twelfth (1/12) of the Minimum Annual Purchase Requirement exceeds the amount of
Product actually purchased by Baker during such calendar month until the minimum
annual volume is met.


2.5
On written notice of such Purchase Shortfall to Baker by Supplier, Baker shall
have *** months after the month of the Purchase Shortfall to purchase tonnage of
Product in excess of one twelfth (1/12) of the Minimum Annual Purchase
Requirement (but subject to the Monthly Maximum Supply Availability and the
provisions of Section 2.1(c)) to make up for the Purchase Shortfall. If Baker
fails to purchase the full amount of the Purchase Shortfall in such *** month
period, Baker shall be obligated to pay to Supplier an amount equal to the
amount of the Purchase Shortfall not purchased by Baker in such *** month period
(expressed in tons) multiplied by *** ($***) (the “Makewhole Payment”). The
Makewhole Payment shall be paid as liquidated damages and not as a penalty,
within *** days of written demand by Supplier by wire transfer of immediately
available funds to the account designated in writing by Supplier. The aggregate
Purchase Shortfall amount for a Contract Year shall not exceed the Minimum
Annual Purchase Requirement for such Contract Year less the amount of Product
ordered and delivered to Baker. Baker reserves the right to resell goods
purchased from Supplier if deemed necessary by Baker in order to satisfy the
Minimum Annual Purchase Requirement. Supplier shall not be obligated to deliver
more than the Monthly Maximum Supply Availability on any given calendar month.



2.6
Baker may elect to sell all or any amount of Product comprising the Minimum
Annual Purchase Requirement or Monthly Minimum Supply Requirement in order to
meet its obligations under this Agreement. If requested by Baker, Supplier will
use its best efforts to assist Baker with delivery schedules and delivery
locations for any Product sold by Baker. Sales of such Product by Baker will
count towards fulfilling Baker’s Minimum Annual Purchase Requirement and Monthly
Minimum Supply Requirement. Nothing in this Section will release Baker from its
payment obligations to Supplier for such Product sold by Baker.



2.7
Forecast of Demand. Baker shall provide a non-binding six-month rolling volume
forecast of its anticipated purchase of Products (“Forecast Amount”). Updates to
the Forecast Amount indicated in the six-month rolling volume forecast will be
made and communicated periodically as promptly as practicable after Baker
becomes aware of such changes. Supplier shall notify Baker within ten (10)
Business Days of receiving a forecast or update if Supplier anticipates being
unable to meet the anticipated purchase amounts. Supplier shall not be obligated
to deliver more than the Monthly Maximum Supply Availability in any given
calendar month.




















pg. 5

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





2.8
Title and Risk Of Loss. Title and risk of loss or damage to Products shall pass
to Baker FCA (details listed in table below), Incoterms 2010. Supplier is not
responsible for unfilled orders resulting from any shortage or lack of
availability of rail cars for shipment of orders except that Supplier must
always meet the minimum supply volumes as specified in Section 2.1. Supplier
warrants clear title to the Products at the time title to the Products passes to
Baker, free from any and all liens or other encumbrances. Supplier is
responsible for proper loading and correct stowing of the Product on the Baker
nominated carrier, at its expense, and will comply with any documentary
instructions of Baker in the shipment process.

Mode of Transportation
Incoterm
Title and Risk of Loss
Rail Car
FCA (Supplier’s facility in Augusta, WI)
Title and risk of loss will transfer from Supplier to Baker when the Products
are loaded by Supplier onto Baker’s designated rail car at the Supplier’s
facility in Augusta, WI and/or Wyeville, WI.
Rail Car
FCA (Supplier’s facility in Wyeville, WI)



2.9
Orders. During the Term, Supplier shall supply to Baker, and Baker shall
purchase, the types and amounts of the Products ordered by Baker from time to
time under this Agreement; provided that Supplier shall be under no obligation
to supply or sell, and Baker shall not have the right to buy Products in excess
of the Minimum Annual Purchase Requirement during a Contract Year or the Monthly
Maximum Supply Availability during a calendar month. This Agreement shall
control and govern all transactions between the Parties with respect to the
sales and purchases of Products, whether under subsequent verbal and/or written
Purchase Orders, unless subject to an express, duly executed agreement (which is
not a pre-printed form, terms contained on an Internet site or order
confirmation) for the particular subject matter. The terms of this Agreement
shall prevail over the terms in the Purchase Order in the event of a conflict
unless specific reference and identification is made to the provision of this
Agreement to be modified and the intention to modify is explicitly stated and
signed by both Parties. Such changes shall be effective for that Purchase Order
only. Printed terms and conditions contained in documents issued to Baker by
Supplier or from Baker to Supplier with respect to the Products shall be of no
force and effect and shall be superseded by the terms and conditions which are
contained in this Agreement. Supplier agrees to promptly process all of Baker’s
orders under the terms of this Agreement.



2.10
Delivery. Supplier agrees that all Products ordered by Baker will be delivered
to Baker per this Article 2 and in accordance with a reasonable delivery date
contained in the applicable Purchase Order, subject to the Monthly Maximum
Supply Availability.



2.11
Alternate Sources of Supply. Supplier may, in its discretion, source Product
from third Persons for purposes of selling such Product to Baker hereunder, so
long as such Product meets or exceeds the Specifications and Quality Standards
subject to Section 5.1 and Supplier is otherwise in compliance with the other
provisions of this Agreement.








pg. 6

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





3.    Invoicing and Payment


3.1
Invoicing and Payment Terms. Subject to any special terms agreed in writing from
time to time between Baker and Supplier:



(a)
Supplier shall invoice Baker on a monthly basis in respect of all Products
supplied under this Agreement during the applicable calendar month, within ***
(***) days of the end of such calendar month. Each invoice shall be for the
tonnage actually shipped. Payment shall be due no later than the ***th day after
the date of receipt of the invoice.



(b)
Should Baker fail to make an adjustment to an invoice to which it was entitled,
and as a result has overpaid amounts due to Supplier, then upon such overpayment
becoming known and agreed to by the Parties, Supplier shall issue a credit to
Baker within *** (***) days, which credit may be applied by and utilized by
Baker against future invoices owing to Supplier and, to the extent any credit
has not been applied or utilized within *** (***) days from the date of such
overpayment, Supplier shall, upon demand received from Baker, immediately refund
such remaining credit amount.



(c)
Interest Rate on Past Due Payments. Payments *** (***) days or more past due
shall bear interest at the rate of *** percent (***%) per month from (and
including) the date on which the applicable payment was due to (but excluding)
the date on which the applicable payment is paid in full. The accrual of
interest as provided in the preceding sentence shall not limit any other
remedies of Supplier, which shall include the right to terminate this Agreement
in accordance with Section 8.3.



4.
Taxes. Supplier is responsible for all taxes legally imposed upon its business,
including but not limited to taxes imposed upon its income, its personnel or its
property. Such taxes are for Supplier's account. Baker shall pay and Supplier
shall collect and is responsible for the reporting of applicable transaction
taxes such as severance, sales, use, value added, manufacture, excise, or
similar taxes, unless a valid exemption is claimed by Baker. Transaction taxes
are in addition to established prices and shall be shown as a separate line item
on the invoice. If tax withholding is required by law, Baker will adhere to
statutory tax withholding requirements with respect to payments to Supplier.
Such withholdings are for Supplier's account and amounts invoiced by Supplier
shall not be increased or grossed up to shift the withholding tax cost to
Baker.  Certificates of withholding taxes shall be provided to Supplier as soon
as administratively possible.



5.    Quality of the Products


5.1
Quality. In entering into this Agreement, Baker relies upon Supplier’s expertise
to manufacture the Products and Supplier covenants and warrants to Baker that
all Products supplied by Supplier pursuant to this Agreement shall:



(a)
Comply with the Quality Standards;



(b)
Conform in all respects to the ISO 13503-2 standard Specifications, if any as
per this Agreement; and




pg. 7

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





(c)
be free and clear of all liens and other encumbrances at the time title to the
Products passes to Baker.



5.2
Inspection. Supplier shall permit representatives of Baker, at any reasonable
time and upon reasonable prior notice, to inspect the Products manufactured by
Supplier at Supplier’s Facility prior to the time of delivery of Products to the
carrier. Whether or not Baker conducts an inspection, Supplier shall provide
Baker a production sample per Purchase Order in order to show compliance with
Section 5.1. A “Production Sample” is defined as one hundred (100) grams of the
actual production run and/or lot number of the delivered Product. Such
Production Sample shall be retained by Supplier and provided to Baker up to one
hundred twenty (120) days from the date of the Purchase Order. Supplier shall
provide multiple-sieve analysis of Product at Supplier’s facility for
inspection/confirmation by Baker.



5.3
Rejection. Baker shall be entitled to reject any of the Products that do not
comply with Section 5.1; provided that any Products not rejected prior to the
time of delivery of such Products to the carrier shall be deemed accepted by
Baker, unless testing of the applicable Production Sample by an independent
third party laboratory conclusively determines that Products previously accepted
by Baker do not comply with Section 5.1 (in which case Baker may reject such
previously accepted Products upon such determination by the independent third
party laboratory). In the event that Baker timely rejects any Products, Supplier
shall replace such Products at its sole cost. Supplier shall provide such
replacement Products at Supplier’s Facility within a reasonable time under the
circumstances. The time for fulfillment of the Minimum Annual Purchase
Requirement shall be extended by the amount of time Supplier takes to replace
the non-conforming Product with conforming Product.



5.4
Warranty and Claims. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, AS EXPRESSLY SET FORTH IN SECTION 5.1 ABOVE, NO WARRANTY,
EXPRESS OR IMPLIED, SHALL BE APPLICABLE TO THE PRODUCTS, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY AS TO THE QUALITY OF THE PRODUCTS, ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR SUITABILITY OR ANY IMPLIED WARRANTY THAT ANY OF THE
PRODUCTS ARE FIT FOR A PARTICULAR PURPOSE, NOTWITHSTANDING ANY COURSE OF DEALING
OR INDUSTRY PRACTICE INCONSISTENT WITH THIS AGREEMENT. Should Baker choose to
provide a warranty to its customers beyond the warranty provided by Supplier,
then Baker shall bear the entire cost of such warranty. Should any Product not
comply with the warranties of Supplier expressly made in this Agreement, then
Supplier shall, as the sole and exclusive remedy of Baker, provide replacement
Product to Baker at Supplier’s Facility.



5.5
Insurance Requirements. Each of Supplier and Baker shall maintain and exhibit to
the other on demand, (a) certificates of comprehensive general liability
insurance and employers liability insurance for such amount as may from time to
time be agreed between the Parties but in any event not be less than US$*** in
each case and (b) certificates of excess liability insurance for such amount as
may from time to time be agreed between the Parties but in any event not be less
than US$*** per occurrence.




pg. 8

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





6.    Confidentiality


6.1
Confidential Information. All terms of this Agreement regarding price, volume,
percentage product mix, product specifications, and liquidated damages
(collectively, “Confidential Contract Terms”), and any other terms of this
Agreement or other data obtained pursuant to this Agreement, including, without
limitation, intellectual property, shall be deemed “Confidential Information”.
Baker and Supplier shall hold all Confidential Information in confidence and
shall not disclose such information to any third party or otherwise use the
Confidential Information except as stated herein or otherwise agreed between the
Parties.



6.2
Agreements as to Confidential Information. Each of the Parties, except as agreed
otherwise or to the extent necessary in the performance of this Agreement,
shall:



(a)
instruct its directors, officers and employees not to use, analyze, sell, lease,
assign, transfer, license, disclose or make available to any third party the
Confidential Information; and



(b)
not copy or duplicate by any means, in whole or in part, the Confidential
Information except as permitted herein.



6.3
Excluded Information. The obligations of the Parties under this Agreement shall
not extend to or include Confidential Information exchanged between the Parties
that:



(a)
Is or becomes publicly available without the fault of the receiving Party;



(b)
Is obtained by the receiving Party from a source other than the disclosing Party
and where such source was free of any restrictions owed to the disclosing Party
on its use or disclosure;



(c)
Was in the receiving Party’s possession prior to the receiving Party’s receipt
thereof from the disclosing Party, without any restriction owed to the
disclosing Party on its use or disclosure;



(d)
Is required to be disclosed by operation of law, judicial or administrative
procedure, decree or order or by any regulation or law (including any rules and
regulations promulgated by the Securities and Exchange Commission), subject to
Section 6.5 hereof; or



(e)
Is independently developed by Persons who did not have access to the
Confidential Information.



6.4
Additional Obligations. Even if a receiving Party is relieved of its obligations
by the exceptions recited above, the receiving Party shall not make known or
cause to be made known that the Confidential Information was acquired from the
disclosing Party, or that there may be any similarity between such Confidential
Information and other information made available from any other source.

  
6.5
Non-disclosure of Agreement. Except as otherwise provided under this Agreement
or as may be required by law or regulation (including any rules and regulations
promulgated by the Securities and Exchange Commission), neither Party, without
the prior written consent of the other Party, will disclose to any other Person
any Confidential Information; provided that a Party may disclose such
information


pg. 9

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





(a) to its advisors and Affiliates who agree or who are under a legal or
fiduciary obligation to maintain the confidentiality of such information and (b)
to prospective purchasers, investors or lenders (subject to the execution by the
prospective purchasers, investors or lenders of written confidentiality
agreements with terms at least as stringent as those contained herein);
provided, that in no event shall such information be disclosed to a competitor
of such other Party unless such competitor is seeking to purchase, invest or
lend funds to Supplier. If a receiving Party receives a request to disclose all
or any part of the disclosing Party’s Confidential Information under the terms
of a valid and effective subpoena, decree or order issued by a court of
competent jurisdiction or by a governmental body (which, for the avoidance of
doubt, shall not include disclosure required pursuant to rules and regulations
promulgated by the Securities and Exchange Commission), the receiving Party
hereby agrees to, and agrees to cause its Affiliates to, immediately notify the
disclosing Party in writing of the existence, terms and circumstances
surrounding the request, so that the disclosing Party may seek an appropriate
protective order or waive the receiving Party’s compliance with the provisions
of this Agreement (and, if the disclosing Party seeks an order, to provide the
cooperation as said owner shall reasonably request); and if disclosure of
Confidential Information is required in the written opinion of a receiving
Party’s counsel, the receiving Party shall exercise reasonable efforts, with the
cooperation of the disclosing Party, to obtain an order or other reliable
assurance that confidential treatment will be accorded to the disclosed
Confidential Information. To the extent that disclosure of Confidential
Information (including Confidential Contract Terms) is required by Supplier
pursuant to rules and regulations promulgated by the Securities and Exchange
Commission or other governmental body, Supplier may disclose such information
without liability hereunder if (i) Supplier uses commercially reasonable efforts
to obtain (to the extent permitted by applicable law) confidential treatment of
the Confidential Contract Terms, (ii) Supplier provides Baker a draft of
Supplier’s confidential treatment application no later than five (5) days prior
to such application being submitted to the Securities and Exchange Commission,
and (iii) Supplier considers in good faith any input received from Baker
regarding such application so long as such input is received no later than three
(3) days after Baker’s receipt of Supplier’s draft application; provided,
however, that Supplier is entitled to rely on the advice of its counsel in
determining the content of the application that is ultimately submitted to the
Securities and Exchange Commission. Notwithstanding anything to the contrary in
this Agreement, Baker hereby agrees and acknowledges that Supplier may disclose
companywide aggregate figures, including without limitation weighted average
remaining contract length and weighted average pricing, and such disclosure
shall not be a violation of this Agreement.


6.6
Materiality. The Parties agree that any disclosure of any Confidential Contract
Term in violation of this Agreement shall be considered a material breach for
purposes of Sections 8.2 and 8.3 of this Agreement, as applicable. In the event
that any Party discloses any Confidential Contract Term in violation of this
Agreement, the non-breaching Party’s sole and exclusive remedy for the first two
breaches, and only the first two breaches, shall be liquidated damages in an
amount equal to (i) $*** if such breach occurs on or prior to April 8, 2014 and
(ii) $*** if such breach occurs after April 8, 2014; provided, however, that in
each case, the non-breaching party, at its option, may elect to pursue actual
damages in lieu of such liquidated damages.




pg. 10

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





7.    Force Majeure


7.1
Force Majeure Events. If either Party is affected by Force Majeure it shall
promptly notify the other Party of the nature and extent of the circumstances in
question. Neither Party shall be deemed to be in breach of this Agreement, or
otherwise be liable to the other, for any delay in performance or the
non-performance of any of its obligations under this Agreement, to the extent
that the delay or non-performance is due to any Force Majeure, and the time for
performance of that obligation shall be extended accordingly; provided, that if
the Force Majeure in question prevails for a continuous period in excess of
thirty (30) days, the Parties shall enter into discussions with a view to
alleviating its effects, or to agreeing upon such alternative arrangements as
the Parties mutually agree.



7.2
Limitation. Notwithstanding Section 7.1, neither Party shall be relieved of its
obligations to make payments as provided herein (including, but not limited to,
the obligations to pay for delivered Products as required hereunder).



8.    Duration and Termination


8.1
Term. This Agreement shall be deemed to become effective on the Effective Date
and shall continue in effect through *** (such period being referred to herein
as the “Primary Term”), unless earlier terminated as provided herein. This
Agreement may be extended beyond the Primary Term by mutual written agreement of
the Parties.



8.2
Termination by Baker. If Baker is not then in breach of this Agreement giving
rise to an event of termination, this Agreement may be immediately terminated
for breach if Supplier fails to produce and deliver Products that meet the
Specifications for a period of more than *** (***) days. Upon such breach, Baker
may terminate this Agreement immediately by giving written notice of termination
to Supplier. Subject to fulfilling its obligations to purchase the Minimum
Annual Purchase Requirement each Contract Year and the Monthly Minimum Supply
Requirement each calendar month, Baker may terminate any Purchase Order upon ***
(***) Business Days written notice. In the event Supplier has incurred costs in
executing the Purchase Order up to termination, Baker shall reimburse Supplier
for such documented costs. In the event of Supplier’s failure to perform any of
its material obligations under this Agreement (including failure to deliver
agreed upon amounts of Product and not making up the Supply Shortfall as
contemplated by Section 2.1(c)), Baker shall promptly give Supplier notice
thereof. Such notice shall specifiy the nature of such failure with
particularity and in reasonable detail, including the specific provision of this
Agreement to which such purported failure relates. Supplier shall use
commercially reasonable efforts to cure or otherwise remedy the failure
specified in such notice within *** (***) days after its receipt of such notice.
A failure specified in such notice that Supplier does not cure or otherwise
remedy in such *** (***) day period shall be deemed a “Supplier Uncured
Failure”. Baker shall have the right to terminate this Agreement if Supplier has
more than *** (***) Supplier Uncured Failures in any *** (***) month period.
Baker’s sole and exclusive damages in case of such termination shall be limited
to $*** per short ton of Product that Supplier is obligated to deliver and
remains undelivered for the remaining Term of the Agreement after the filling of
all outstanding Purchase Orders. The Parties acknowledge and agree that in the
event of a breach under this Section 8.2, the damages would be difficult if not


pg. 11

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





impossible to quantify, and accordingly, such payment shall be for liquidated
damages and not as any form of penalty.


8.3
Termination by Supplier. If Supplier is not then in breach of this Agreement
giving rise to an event of termination, this Agreement may be immediately
terminated for breach if Baker fails to pay any invoice submitted by Supplier
under this Agreement within *** days of the date of receipt of such invoice,
provided that Supplier has provided two (2) separate prior written notices to
Baker that such invoice is due and outstanding and such second written notice is
provided not less than 30 days prior to the date that Supplier seeks such
termination. Upon such breach, Supplier may terminate this Agreement immediately
by giving written notice of termination to Baker. In the event of Baker’s
failure to perform any of its material obligations under this Agreement
(including the failure to order and take delivery of the required volumes of
Product or pay sums due hereunder), Supplier shall promptly give Baker notice
thereof. Such notice shall specifiy the nature of such failure with
particularity and in reasonable detail, including the specific provision of this
Agreement to which such purported failure relates. Baker shall use commercially
reasonable efforts to cure or otherwise remedy the failure specified in such
notice within *** (***) days after its receipt of such notice. A failure
specified in such notice that Baker does not cure or otherwise remedy in such
*** (***) day period shall be deemed a “Baker Uncured Failure”. Supplier shall
have the right to terminate this Agreement if Baker has more than *** (***)
Baker Uncured Failures in any *** (***) month period. Supplier’s sole and
exclusive damages in case of such termination shall be limited to $*** per short
ton of Product that remains undelivered under each Minimum Annual Purchase
Requirement for the remaining Term of the Agreement after the filling of all
outstanding Purchase Orders. The Parties acknowledge and agree that in the event
of a breach under this Section 8.3, the damages would be difficult if not
impossible to quantify, and accordingly, such payment shall be for liquidated
damages and not as any form of penalty.



8.4
Termination of Purchase Order. Termination of a Purchase Order does not
terminate this Agreement. Termination of this Agreement will automatically
terminate all outstanding Purchase Orders, except those Purchase Orders that are
expressly affirmed by Baker.



8.5    Events Upon Termination.


(a)
Upon expiration of this Agreement or the termination of the Agreement for
reasons other than pursuant to Section 8.2, Baker shall purchase from Supplier
all Products which have been ordered from Supplier but not delivered to Baker at
the date of termination, and Supplier shall promptly manufacture and deliver
such Products to Baker.



(b)
Upon expiration of this Agreement or the termination of this Agreement for any
reason, all obligations of the Parties hereunder shall terminate, except for any
obligations that are expressly stated to survive the expiration of the Term or
termination of this Agreement and any obligations that remain executory which
obligations, to the extent they remain executory, shall remain in full force and
effect until fully performed by the obligated Party as stated in this Agreement.
The respective Parties’ obligations under Section 3.1, Section 5.4, Article 6,
this Section 8.5 and Articles 9 through 13 shall survive the expiration of the
Term or termination of this Agreement. Neither expiration nor termination of
this


pg. 12

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





Agreement shall relieve any Party of liability for breaches of this Agreement
prior to such expiration or termination.


9.    INDEMNITY AND LIMITATION OF LIABILITY


9.1    INDEMNIFICATION. 


(a)
BAKER AND SUPPLIER AGREE TO FULLY RELEASE, INDEMNIFY, DEFEND AND HOLD ONE
ANOTHER AND THEIR RESPECTIVE PARENT, SUBSIDIARY OR AFFILIATED ENTITIES HARMLESS
FROM AND AGAINST ANY AND ALL CLAIMS, COSTS, CAUSES OF ACTION, FINES, PENALTIES
OR OTHER LIABILITY THAT MAY BE ASSERTED AGAINST THE OTHER AND/OR THEIR
RESPECTIVE GROUPS, TO THE EXTENT, ARISING OUT OF THE INDEMNIFYING PARTY’S OR
THEIR RESPECTIVE GROUP’S NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH
PERFORMANCE UNDER THIS AGREEMENT.



(b)
NOTWITHSTANDING PARAGRAPH 9.1, BAKER AND SUPPLIER SPECIFICALLY ACKNOWLEDGE AND
AGREE THAT THE GOODS PROVIDED BY SUPPLIER HEREUNDER ARE INHERENTLY DANGEROUS AND
BAKER AGREES TO INDEMNIFY AND HOLD HARMLESS SUPPLIER ITS PARENT, SUBSIDIARY AND
AFFILIATED ENTITIES FROM AND AGAINST ANY CLAIMS, COSTS, CAUSES OF ACTION, FINES,
PENALTIES OR OTHER LIABILITY TO THE EXTENT CAUSED BY BAKER’S NEGLIGENT USE OF
THE PRODUCT(S) OR NEGLIGENT OR WILLFUL FAILURE TO PROVIDE ADEQUATE WARNING OR
REASONABLE PROTECTIVE PROCEDURES AND EQUIPMENT WITH RESPECT TO THE USE OF THE
PRODUCT(S).



9.2
Limitation of Liability. NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR, AND EACH PARTY RELEASES
THE OTHER FROM LIABILITY ATTRIBUTABLE TO, ANY SPECIAL, ECONOMIC, INDIRECT,
CONSEQUENTIAL, OR OTHER INCIDENTAL DAMAGES ARISING OUT OF THE PERFORMANCE OF
THIS AGREEMENT, OR DEFAULT IN THE PERFORMANCE HEREOF, WHETHER BASED UPON
CONTRACT, TORT (INCLUDING NEGLIGENCE, PRODUCT LIABILITY OR STRICT LIABILITY), OR
WARRANTY.

  
9.3
Indemnification Procedure. In the event either Party learns of any claim,
liability, demand or cause of action relating to this Agreement or the
performance hereunder, which said Party shall determine, in its sole discretion,
that the other Party may be liable therefor, said Party shall promptly notify
the other Party. If indemnity is required by any of the terms of this Agreement,
the indemnifying Party shall have the right to control all litigation and shall
defend the other and pay all settlements, judgments, costs, and expenses
(including without limitation court costs and reasonable attorneys’ fees),
whether related or unrelated, similar or dissimilar to the foregoing, incident
thereto. Each Party, if requested, agrees to cooperate with the other in any
defense, and the indemnifying Party shall reimburse the other for all reasonable
expenses incurred in connection therewith. The indemnified Party shall have


pg. 13

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





the right to counsel of its own choosing and at its sole expense participate in
any such litigation. Notwithstanding the foregoing, however, neither Party shall
effect settlement of or compromise any such claim or proceedings without having
obtained the prior written consent of the other Party, which consent shall not
be unreasonably withheld, conditioned or delayed; provided that the indemnifying
Party may settle or compromise any such claim if the settlement or compromise
(a) requires solely the payment of money damages by the indemnifying Party, and
(b) includes as an unconditional term thereof the release by the claimant or the
plaintiff of the indemnified Party from all liability in respect of such claim.
If the indemnified Party does not consent to a settlement which the indemnifying
Party is willing to accept, then the indemnifying Party’s liability shall be
limited to the amount for which the claim could have been settled provided, such
settlement does not require the indemnified Party to forego any property rights
other than the amount of payment of the proposed settlement.


9.4
Compliance with Law. Subject to the limitations of this Agreement, it is agreed
that in the performance of this Agreement all matters shall be conducted in full
compliance with any and all applicable federal, state, provincial and local
laws, rules and regulations in the area(s) in which the matters are being
conducted. Any performance obligation arising under this Agreement is contingent
on the prior receipt of all necessary government authorizations. If either Party
is required to pay any fine or penalty or is subject to a claim from the other
Party’s failure to comply with applicable laws, rules or regulations, the Party
failing to comply shall defend, indemnify and hold harmless the other Party for
all damages, fees and/or fines for such failure to comply to the extent of the
indemnifying Party’s allocable share of the failure to comply.



9.5
Antibribery. Supplier represents and warrants that it and all of its Affiliates
and agents shall act in accordance with the principles described in the
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, signed in Paris on December 17, 1997 (“the Convention”),
and the Convention’s Commentaries (collectively the “OECD Principles”), and
shall comply with all applicable laws implementing the OECD Principles
(including the U.S. Foreign Corrupt Practices Act of 1977, as amended), as well
as any applicable local laws related to anti-corruption, anti-kickbacks, and
anti-money laundering. Supplier agrees not to take or fail to take any action
that might cause Baker to be in violation of any such laws. In addition to the
foregoing, Supplier represents and warrants that it and its Affiliates have not
and shall not request, induce, make, offer, authorize, promise to make any
payment or transfer anything of value, directly or indirectly, (a) to any
governmental official or employee (including employees of government-owned or
government-controlled corporations, agencies or bodies), (b) any official or
employee of a public international organization, (c) to any political party,
official of a political party or candidate, or (d) to any third party knowing,
believing, or suspecting that such third party will give the payment, or any
portion thereof, to any of the foregoing persons in order to obtain or retain
business, or for any other improper purpose. In no event shall Supplier make
payments to governmental officials or employees on behalf of Baker.



9.6
Code of Conduct/ Gifts, Entertainment and Travel. It is considered to be in
conflict with Baker’s interest for its employees or any member of their
immediate family to accept gifts, payments, extravagant entertainment, services,
or loans in any form from anyone soliciting business, or who may already have
established business relations with Baker. Gifts of nominal value and
entertainment, meals, and social invitations that are customary and proper under
the circumstances and that do not


pg. 14

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





place the recipient under any obligation are acceptable. Any gifts, payment of
individual expenses, including, without limitation, trips, or conveyances to
Baker employees shall be disclosed in writing to the Baker Ethics and Compliance
Group.
9.7
Information Requests. Supplier shall maintain full and complete accounting
records of activity performed and expenditures incurred by Supplier in
connection with this Agreement in such a manner and detail as to permit
verification of compliance with the provisions of Sections 9.4 through 9.6.
Baker shall have the right to a third-party audit of such Supplier’s records for
a period commencing on July 1, 2016 and ending two (2) years from the expiration
or termination of this Agreement subject to the execution of a non-disclosure
agreement reasonably acceptable to Supplier. This provision shall survive
expiration or termination of this Agreement.

Notwithstanding anything to the contrary, neither Party shall be required to
take or refrain from taking any action prohibited or penalized under the laws of
the United States, including the U.S. antiboycott laws.
9.8
Economic Sanctions and Export Controls. Supplier agrees to fully comply with all
economic sanctions and export control laws and regulations, including those
regulations maintained by the U.S. Commerce Department’s Bureau of Industry and
Security and the U.S. Treasury Department’s Office of Foreign Assets Control. In
addition, Supplier shall not, directly or indirectly, sell, provide, export,
re-export, transfer, divert, loan, lease, consign or otherwise dispose of any
Baker equipment, product, services, software, source code, technical data or
technology to or via any person, entity or destination, or for any activity or
end-use restricted by the laws or regulations of the United States or any other
applicable jurisdiction (including nuclear, missile, chemical or biological
weapons proliferation, military, or money laundering activities) without first
obtaining all required government authorizations.



10.    Nature of Agreement


10.1
Assignment. Either Party shall have the right to assign or transfer to any
Person any of its rights or obligations under this Agreement without the prior
written consent of the other Party, provided that the assigning Party shall
remain liable to the other Party under the terms of this Agreement
notwithstanding such assignment. This Agreement shall be binding on and inure to
the benefit of the Parties and their respective successors and permitted
assigns, including any successor upon a sale or change of control of a Party.
This Agreement is intended solely for the benefit of the Parties and their
respective successors and permitted assigns.



10.2
Relationship. Each of the Parties is an independent contractor with respect to
the other and is not an employee of the other Party or any of the other Party’s
Affiliates, and nothing in this Agreement is intended to constitute a
partnership or a master and servant relationship between the Parties. Each of
the Parties understands and agrees that this Agreement does not create an
exclusive dealings arrangement and that each of Baker and Supplier may enter
into similar arrangements with other companies with respect to similar or the
same Product. Nothing in this Agreement shall be construed to create any duty
to, or standard of care with reference to, or liability of a Party to, any
person not a Party to this Agreement. Nothing in this Agreement shall be deemed
to constitute any fiduciary or


pg. 15

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





special relationship or duty between the Parties and each Party may take actions
hereunder that are for its own self-interest without any duty or, subject to the
express terms of this Agreement, liability to the other Parties.


10.3
Entire Agreement; Amendment. This Agreement, including its appendices, exhibits
and schedules, constitutes the entire Agreement between the Parties with respect
to the subject matter hereof and supersedes any existing agreements between them
whether oral or written, including the Original Agreement. The terms of this
Agreement shall only be amended, modified or supplemented as set forth herein or
in a writing signed by or on behalf of both or the Parties. In case of a
conflict between this Agreement and a Purchase Order or Purchase Order
confirmation contemplated hereunder, the terms of this Agreement shall govern.
Acceptance of a Purchase Order or Purchase Order confirmation is insufficient to
amend this Agreement unless a separate writing is duly executed by all the
Parties specifically amending this Agreement.



10.4
Reformation. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic and legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to any Party. Upon the determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible. In the
event any such provision, clause, sentence or part of this Agreement cannot be
modified to comply with the law, then said provision, clause, sentence or
portion of the Agreement shall be deemed to be deleted from the Agreement and
the remaining terms and conditions shall remain in full force and effect.



11.    Notices and Service


11.1
Addresses. All notices, requests, consents, directions and other instruments and
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered in person,
by courier or by overnight delivery service with proof of delivery addressed to
the respective Party at the address set forth below, or if sent by facsimile or
other similar form of communication (with receipt confirmed) to the respective
Party at the facsimile numbers set forth below:



If to Baker, to:


Baker Hughes Oilfield Operations, Inc.
Attn: Jack Kardow
11211 FM 2920
Tomball, TX 77375
Fax: 281.357.2512



pg. 16

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





If to Supplier, to:
Hi-Crush Operating LLC
Three Riverway, Suite 1550
Houston, TX 77056
Attn: General Counsel
Fax: (713) 963-0088


or to such other address or facsimile number and to the attention of such other
Person(s) as either Party may designate by written notice. Any notice mailed by
over-night delivery service shall be deemed to have been given and received on
the second Business Day following the day of mailing.
12.    General


12.1
Waiver. No failure or delay by either Party in exercising any of its rights
under this Agreement shall be deemed to be waiver of that right, and no waiver
by either Party of a breach of any provision of this Agreement shall be deemed
to be a waiver of any subsequent breach of the same or any other provision.



12.2
Costs. The Parties shall bear their own costs of, and incidental to, the
preparation, execution and implementation of this Agreement.



12.3
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original and all of which
shall constitute the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether
otherwise transmitted via electronic transmission), by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, or by a combination of such means, shall constitute effective
execution and delivery of this Agreement as to the Parties and may be used in
lieu of an original Agreement for all purposes. Signatures of the Parties
transmitted by facsimile or other electronic transmission shall be deemed to be
original signatures for all purposes. Minor variations in the form of signature
pages of this Agreement, including footers from earlier versions of this
Agreement, shall be disregarded in determining a Party’s intent or the
effectiveness of such signature.



13.    Governing Law and Venue


13.1
Governing Law; Venue. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Texas, without
giving effect to that state’s conflicts of laws principles or choice of law
rules. The Parties agree that Houston, Harris County, Texas, shall be the
exclusive forum and venue for resolving any disputed matter.



It is the intent of the Parties to exclude the application of the United Nations
Convention on Contracts for the International Sale of Goods (1980). Nothing
herein shall prohibit a Party from availing itself of a court of competent
jurisdiction for the purpose of injunctive relief. The Parties acknowledge and

pg. 17

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





agree that the Parties may have available to them laws or remedies available
under applicable local legislation; it is the intent of the Parties to have the
terms of this Agreement apply in every instance, including, without limitation,
the choice of law provisions.




[Signature Page Follows]























































































pg. 18

--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


BAKER:
BAKER HUGHES OILFIELD OPERATIONS, INC.




By: /s/ Authorized Person    
Name: Authorized Person    
Title: Authorized Officer    
Date: October 8, 2013    






SUPPLIER: HI-CRUSH OPERATING LLC




By: /s/ Robert E. Rasmus    
Name: Robert E. Rasmus    
Title: Co-CEO    
Date: October 8, 2013    






--------------------------------------------------------------------------------

Exhibit 10.22


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).







EXHIBIT A


Product Specifications


[exhibitajpeg.jpg]


